 

SEO WAIVER FORM

 

In consideration for the benefits I will receive as a result of my employer
(Fidelity Bancorp, Inc. and Fidelity Bank, PaSB) participating in the United
States Department of the Treasury’s TARP Capital Purchase Program, I hereby
voluntarily waive any claim against the United States or my employer for any
changes to my compensation or benefits that are required to comply with the
Emergency Economic Stabilization Act of 2008 (“EESA”) and regulation issued by
the Department of the Treasury as published in the Federal Register on October
20, 2008 or thereafter.

 

I acknowledge that EESA and related regulations may require modification of the
compensation, bonus, incentive and other benefit plans, arrangements, policies
and agreements (including so-called “golden parachute” agreements) that I have
with my employer or in which I participate as they relate to the period the
United States holds any equity or debt securities of my employer acquired
through the TARP Capital Purchase Program.

 

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulations, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 

By signing below, the undersigned Executive hereby agrees, effective as of
December 12, 2008, to grant such waiver referenced herein to the extent required
by EESA.

 

 

 

 

 

 

WITNESS:

 

 

 

EXECUTIVE:

 

 

 

  

 

 

 

  

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 